Case 18-34808-SLM           Doc 1082      Filed 02/11/21 Entered 02/11/21 17:27:23                   Desc Main
                                         Document     Page 1 of 6



   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY
   Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                           Order Filed on February 11, 2021
   RIKER, DANZIG, SCHERER, HYLAND &                                        by Clerk,
   PERRETTI LLP                                                            U.S. Bankruptcy Court
   Joseph L. Schwartz (JS-5525)                                            District of New Jersey

   Tara J. Schellhorn (TS-8155)
   Headquarters Plaza, One Speedwell Avenue
   Morristown, NJ 07962-1981
   Telephone: (973) 583-0800
   -and-
   PACHULSKI STANG ZIEHL & JONES LLP
   Bradford J. Sandler (NJ Bar No. BS-1367)
   Shirley S. Cho (admitted pro hac vice)
   780 Third Avenue, 34th Floor
   New York, NY 10017

   Counsel to the Liquidating Trust

   In re:                                                       Chapter 11

   FRANK THEATRES BAYONNE/SOUTH                                 Case No. 18-34808 (SLM)
   COVE, LLC, et al.,1
                                                                (Jointly Administered)
                                     Debtors.


                        STIPULATION AND CONSENT ORDER
                  RESOLVING CLAIMS FILED BY KRG PARKSIDE II, LLC

                  The relief set forth on the following pages, numbered two (2) through six (6), is
    hereby ORDERED.


   DATED: February 11, 2021



 1 The Post-Confirmation Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
 identification number are as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank All Star Theatres,
 LLC (0420); Frank Theatres Kingsport LLC (5083); Frank Theatres Montgomeryville, LLC (0692); Frank Theatres
 Rio, LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres Mt. Airy, LLC (7429); Frank Theatres
 Sanford, LLC (7475); Frank Theatres Shallotte, LLC (7548); Revolutions at City Place LLC (6048); Revolutions of
 Saucon Valley LLC (1135); Frank Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033);
 Frank Hospitality Saucon Valley LLC (8570); and Galleria Cinema, LLC (2529).


 5250489v1
Case 18-34808-SLM            Doc 1082    Filed 02/11/21 Entered 02/11/21 17:27:23             Desc Main
                                        Document     Page 2 of 6
 Page:        2
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Resolving Claims Filed By KRG Parkside II, LLC

         This matter comes before the Court upon request of the Advisory Trust Group LLC, in its

 capacity as Trustee (the “Liquidating Trustee”) of the Frank Theatres Liquidating Trust (the

 “Liquidating Trust”) with respect to the Claims filed by KRG Parkside II, LLC (“KRG,” and

 together with the Liquidating Trust, the “Parties”); and the Court having jurisdiction to consider

 this matter pursuant to 28 U.S.C. §§ 157 and 1334; and venue being proper before the Court

 pursuant to 28 U.S.C. §§ 1408 and 1409; and consideration of this matter being a core

 proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice of

 the dispute has been given and that no other or further notice is necessary; and upon the record

 herein and the agreement of the Liquidating Trustee and KRG; and the Court having determined

 that the relief provided for herein is in the best interests of the Liquidating Trust and its creditors;

 and after due deliberation and good and sufficient cause appearing therefor;

                                              RECITALS

         WHEREAS on December 19, 2018 (the “Petition Date”), each of the above-captioned

 debtors and debtors-in-possession (collectively the “Debtors”), filed voluntary petitions for relief

 under chapter 11 of the United States Code, 11 U.S.C. § § 101-1532 (the “Bankruptcy Code”), in

 the United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).

 The chapter 11 cases are pending before the Honorable Stacey L. Meisel, United States

 Bankruptcy Judge, and are being jointly administered under the lead case, In re Frank Theatres

 Bayonne/South Cove, LLC, et al., Case No. 18-34808 (SLM) (the “Chapter 11 Cases”).

         WHEREAS, the Debtors continued in possession of their properties as debtors-in-

 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.




                                                        2
 DOCS_NY:42220.2 29184/003
Case 18-34808-SLM            Doc 1082    Filed 02/11/21 Entered 02/11/21 17:27:23    Desc Main
                                        Document     Page 3 of 6
 Page:        3
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Resolving Claims Filed By KRG Parkside II, LLC

         WHEREAS, on March 11, 2019, KRG filed Claim No. 165 against Frank Entertainment

 Group, LLC, asserting a general unsecured claim in the amount of $881,139.10.

         WHEREAS, on March 11, 2019, KRG filed Claim No. 180 against Frank Theatres

 Parkside Town Commons, LLC, asserting a general unsecured claim in the amount of

 $881,139.10.

         WHEREAS, on July 29, 2019, the Court entered its Findings of Fact, Conclusions of

 Law, and Order Confirming the Debtors’ First Amended Chapter 11 Plan of Reorganization

 Under Chapter 11 of the Bankruptcy Code [Docket No. 687] (the “Confirmation Order”)

 confirming the Debtors’ First Amended Chapter 11 Plan of Reorganization Under Chapter 11 of

 the Bankruptcy Code.

         WHEREAS, on October 29, 2019, the Court entered a consent order [Docket No. 783]

 confirming the Debtors’ Modified First Amended Plan of Reorganization Under Chapter 11 of

 the Bankruptcy Code [Docket No. 783] (the “Modified Plan”).

         WHEREAS, on October 31, 2019, the Effective Date of the Modified Plan occurred.

 See Notice of (I) Entry of Confirmation Order, (II) Occurrence of Effective Date, and (III)

 Related Bar Dates [Docket No. 792].

         WHEREAS, the Liquidating Trust was created pursuant and to effectuate the Modified

 Plan, see Frank Theaters Liquidating Trust Agreement (the “Liquidating Trust Agreement”) at 1,

 and for the purpose of distributing the Liquidating Trust Assets to the Liquidation Trust

 beneficiaries . . .” Modified Plan at Section V.B.

         WHEREAS, on January 15, 2021, the Liquidating Trust filed its Seventh Omnibus

 Objection to Claims Seeking to Disallow and Expunge Certain (I) No Liability Claims, (II)


                                                      3
 DOCS_NY:42220.2 29184/003
Case 18-34808-SLM            Doc 1082    Filed 02/11/21 Entered 02/11/21 17:27:23         Desc Main
                                        Document     Page 4 of 6
 Page:        4
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Resolving Claims Filed By KRG Parkside II, LLC

 Satisfied Claims, and (III) Duplicative Claims [Docket No. 1064] in which it sought to disallow

 certain claims, including Claim Nos. 165 and 180.

         WHEREAS, the Parties wish to resolve their disputes in connection with Claim Nos. 165

 and 180.

        NOW, THEREFORE, for good cause shown, IT IS HEREBY ORDERED as follows:

         1.       Claim No. 165 filed by KRG is hereby deemed disallowed and shall be reflected

 as such on the Bankruptcy Court’s official claims register.

         2.       Claim No. 180 filed by KRG is hereby deemed allowed against the estate of

 Frank Theatres Parkside Town Commons, LLC in the amount of $881,139.10 as a general

 unsecured claim (the “Allowed Claim”) to be paid in accordance with the terms of the Modified

 Plan and the Confirmation Order.

         3.       Each of the Parties hereto consents to the jurisdiction of the Court to adjudicate

 any and all disputes arising under or relating to this Stipulated Order.

         4.       This Stipulated Order shall be binding upon the Parties hereto and any of their

 successors, representatives, and/or assigns.

         5.       Each of the Parties hereto represents and warrants that it is duly authorized to

 enter into and be bound by this Stipulation.

         6.       This Stipulation may be executed in multiple counter parts, any of which may be

 transmitted by facsimile or electronic mail, and each of which will be deemed an original, but all

 of which together will constitute one instruments.




                                                       4
 DOCS_NY:42220.2 29184/003
Case 18-34808-SLM            Doc 1082    Filed 02/11/21 Entered 02/11/21 17:27:23         Desc Main
                                        Document     Page 5 of 6
 Page:        5
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Resolving Claims Filed By KRG Parkside II, LLC

         7.       Notwithstanding any applicability of any of the Federal Rules of Bankruptcy

 Procedure, the terms and conditions of this Stipulation shall be immediately effective and

 enforceable upon its entry.

         8.       The Bankruptcy Court retains exclusive jurisdiction to resolve any dispute arising

 from or related to the interpretation or enforcement of this Stipulation.

 Dated: February 8, 2021

 STIPULATED AND AGREED:

 RIKER, DANZIG, SCHERER,
 HYLAND & PERRETTI LLP

 /s/ Joseph L. Schwartz
 Joseph L. Schwartz (JS-5525)
 Tara J. Schellhorn (TS-8155)
 Headquarters Plaza, One Speedwell Avenue
 Morristown, NJ 07962-1981
 Telephone: (973) 583-0800
 Facsimile: (973) 583-1984
 Email: jschwartz@riker.com
         tschellhorn@riker.com

 -and-

 PACHULSKI STANG ZIEHL & JONES LLP
 Bradford J. Sandler (NJ Bar No. BS-1367)
 Shirley S. Cho (admitted pro hac vice)
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 E-mail: bsandler@pszjlaw.com
          scho@pszjlaw.com

 Counsel to the Liquidating Trust




                                                      5
 DOCS_NY:42220.2 29184/003
Case 18-34808-SLM            Doc 1082    Filed 02/11/21 Entered 02/11/21 17:27:23   Desc Main
                                        Document     Page 6 of 6
 Page:        6
 Debtors:     Frank Theatres Bayonne/South Cove, LLC, et al.
 Case No.:    18- 34808 (SLM)
 Caption:     Stipulation and Consent Order Resolving Claims Filed By KRG Parkside II, LLC

 BROWN & CONNERY, LLP

 /s/ Joseph M. Garemore
 Joseph M. Garemore, Esquire (JG-5790)
 6 North Broad Street
 Woodbury, NJ 08096
 Telephone: (856) 812-8900
 Facsimile: (856) 812-2201
 E-mail: jgaremore@brownconnery.com

 -and-

 HOWARD & HOWARD ATTORNEYS PLLC
 Mark A. Bogdanowicz, Esq.
 One Technology Plaza
 211 Fulton Street, Suite 600
 Peoria, IL 61602-1350
 Telephone: (309) 999-6320
 Facsimile: (309) 672-1568
 E-mail: mbogdanowicz@howardandhoward.com

 Attorneys for KRG Parkside II, LLC




                                                      6
 DOCS_NY:42220.2 29184/003
